Case 1:20-cr-00390-ENV Document 27 Filed 11/17/20 Page 1 of 19 PageID #: 228




DCP:MEB/AS
F. #2019R01460

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
– – – – – – – – – – – – – – – – – –X

UNITED STATES OF AMERICA

       - against -                      Docket No. 20-CR-390 (ENV)

JAVIER AGUILAR,

                      Defendant.

– – – – – – – – – – – – – – – – – –X




                 THE GOVERNMENT’S OPPOSITION TO DEFENDANT
              JAVIER AGUILAR’S MOTION FOR A BILL OF PARTICULARS




                                         SETH D. DUCHARME
                                         ACTING UNITED STATES ATTORNEY
                                         Eastern District of New York
                                         271 Cadman Plaza East
                                         Brooklyn, New York 11201


Mark E. Bini
Andrey Spektor
Assistant United States Attorneys

Ann Brickley
Adam Schwartz
Derek Ettinger

Trial Attorneys
       (Of Counsel)
Case 1:20-cr-00390-ENV Document 27 Filed 11/17/20 Page 2 of 19 PageID #: 229




                                  PRELIMINARY STATEMENT

                Defendant Javier Aguilar has filed a request for a bill of particulars, making 17

requests. (See Defendant’s Motion for a Bill of Particulars, ECF 25 (“Def. BOP”)). The motion

should be denied because, as explained below, the defendant either already has the information

or he is not entitled to it, particularly at this early juncture in the case. Contrary to the

defendant’s contention, the indictment, the complaint and the government’s discovery more than

adequately inform the defendant of the nature of the charges against him. Indeed, the

government’s charging instruments and discovery provide detailed information regarding the

members of the conspiracy, the bribe recipients and their responsibilities, the important dates of

the conspiracy, and a description of how the conspiracies functioned. In sum, the defendant’s

demand for more detailed information is an improper attempt to seek a preview of the

government’s legal theory and evidence. It should be denied.

                                          BACKGROUND

      I.        Charging Documents

                On September 22, 2020 a grand jury in this district returned an indictment

charging the defendant with conspiracy to commit money laundering, in violation of 18 U.S.C.

§ 1956(h), and conspiracy to violate the Foreign Corrupt Practices Act (“FCPA”), in violation of

18 U.S.C. § 371. (See ECF 13, “Ind.”). Prior to that, on July 15, 2020, the defendant was

arrested pursuant to a detailed complaint (ECF 1, “Compl.”), which identified the defendant as a

trader for the Houston-based subsidiary of a European energy trading company referred to as

“Trading Company” and provided details of each charged conspiracy. (Ind. ¶ 1; Compl. ¶ 4).

                From the indictment and the complaint alone, the defendant is aware that the

charges against him are based on the following allegations: From approximately March 2015 to
Case 1:20-cr-00390-ENV Document 27 Filed 11/17/20 Page 3 of 19 PageID #: 230




July 2020, the defendant conspired to promise and to pay bribes to Ecuadorian officials,

including at Ecuador’s state-owned and state-controlled oil company, 1 to secure an improper

advantage for Trading Company in order to obtain and retain business. (Ind. ¶¶ 1, 3; Compl.

¶20). The defendant committed these crimes with multiple co-conspirators, including

consultants and intermediaries. (Compl. ¶¶ 6-11, 13-14, 16-18). The defendant and his co-

conspirators caused money to be sent from Trading Company to an intermediary in Curaçao

referred to in the charging documents as the “Intermediary,” who used shell companies to make

payments to the consultants, referred to in the charging documents as “Consultant #1” and

Consultant #2” (together, the “Consultants”), who in turn paid Ecuadorian government officials.

(Compl. ¶¶ 19-26). Each of these bribe payments was made on Trading Company’s behalf.

(Compl. ¶¶ 26).

                In or about and between March 2017 and March 2020, the defendant and others

caused the Consultants to pay bribes to two Ecuadorian government officials, referred to in the

charging documents as “Ecuadorian Official #1” and “Ecuadorian Official #2,” to secure

improper business opportunities for Trading Company. For example, between approximately

March 2017 and November 2018, the Consultants paid Ecuadorian Official #2 approximately

$270,000 on behalf of Trading Company. (Compl. ¶ 18).

                Further, between approximately May 2018 and March 2020, the defendant and

others caused Trading Company, through Intermediary, to pay the Consultants approximately

$1,400,000 of the approximately $3,600,000 owed to them pursuant to the scheme. In turn,

during this same time period, in furtherance of the conspiracy, the Consultants paid Ecuadorian



       1
           Empresa Publica de Hidrocarburos del Ecuador (“Petroecuador”).
                                                2
Case 1:20-cr-00390-ENV Document 27 Filed 11/17/20 Page 4 of 19 PageID #: 231




Official #1 approximately $600,000 of the more than $1.5 million that the conspirators agreed to

pay Ecuadorian Official #1 on behalf of Trading Company. (Compl. ¶ 18).

               As a result of the scheme, Trading Company received hundreds of millions in fuel

oil that originated from Petroecuador. (Compl. ¶ 23).

     II.       Documents Produced in Discovery

               On September 28, 2020, before the defendant was even arraigned on the

indictment in this district, the government produced 33 recordings of the defendant speaking to

and meeting with others, including the recordings detailed in the complaint. Further, on October

7, 2020—before appearing for the first status conference—the government produced to the

defendant more than 500,000 pages of email communications from two private email accounts

that the defendant used in furtherance of the charged conspiracies. That same day, the

government also produced approximately 1,700 pages of bank, real estate and other records,

including the defendant’s bank records and records of bank accounts used by co-conspirators.

               The government has continued to supplement its discovery. On October 26,

2020, the government produced to the defendant additional records, including more than 2,000

pages of email communications from a third alias email account the defendant used in

furtherance of the charged conspiracies. In addition, the government turned over approximately

10,000 pages of records provided to the United States by Curaçao and Panama in response to

Mutual Legal Assistance Treaty requests. These records relate to bank transactions in foreign

jurisdictions relevant to the charged conspiracies. Specifically, the Curaçao records reflect wire

transfers from Trading Company to Intermediary’s bank accounts in Curaçao. The records also

show Intermediary sending wire transfers from his accounts in Curaçao to the Consultants.



                                                 3
Case 1:20-cr-00390-ENV Document 27 Filed 11/17/20 Page 5 of 19 PageID #: 232




(Compl. ¶ 18). In addition, on November 12, 2020, the government produced to the defendant

3,500 pages of records of emails involving the defendant from the Trading Company.

    III.       Additional Details Provided by the Government

               In addition to the information alleged in the complaint, indictment and disclosed

in discovery, the government provided additional particulars to the defendant in response to his

request. Specifically, by letter dated October 17, 2020, the government provided the defendant

Aguilar with the identities of the anonymized individuals referred to in the complaint and the

indictment. In addition, on November 17, 2020, the government provided Aguilar with a list of

the recordings, noting the approximate dates of the recordings and names of the participants.

               The government also hereby discloses that the specified unlawful activity referred

to in the indictment and the complaint is an offense against a foreign nation involving bribery of

a public official underlying the money laundering conspiracy is Article 280 of the 2014

Ecuadorian Penal Code.

                                      LEGAL STANDARD

               Under the Federal Rules of Criminal Procedure, an indictment need only set forth

a “plain, concise, and definite written statement of the essential facts constituting the offense.”

Fed. R. Crim. P. 7(c). Additional details, in the form of a bill of particulars, see Fed. R. Crim. P.

7(f), are appropriate only when the indictment is too vague to inform the defendant of the nature

of the charges against him in order to allow the preparation of a defense, avoid unfair surprise,

and assert a double jeopardy claim. See United States v. Bortnovsky, 820 F.2d 572, 574 (2d Cir.

1987); United States v. Torres, 901 F.2d 205, 234 (2d Cir. 1990) (bill of particulars required

“only where the charges of the indictment are so general that they do not advise the defendant of

the specific acts of which he is accused”) (internal quotation marks omitted). If the information
                                                  4
Case 1:20-cr-00390-ENV Document 27 Filed 11/17/20 Page 6 of 19 PageID #: 233




sought by the defendant is provided in the indictment or through some other means, a bill of

particulars is not warranted. See Bortnovsky, 820 F.2d at 574; see also United States v. Rigas,

258 F.Supp.2d 299, 305 (S.D.N.Y.2003) (no bill of particulars is warranted where “the

Indictment, discovery, and other information provided by the government adequately notify

Defendants of the charges against them”); United States v. Barret, No. 10-CR-809 (KAM), 2011

WL 6780901, at *5 (E.D.N.Y. Nov. 27, 2011) (citing Rigas) “The defendant bears the burden of

showing ‘the information sought is necessary,’ and that he will be prejudiced without it.” United

States v. Shkreli, No. 15-CR-637, at 11 (KAM), 2016 WL 8711065, at *4 (E.D.N.Y. Dec. 16,

2016) (quoting United States v. Fruchter, 104 F. Supp. 2d 289, 312 (S.D.N.Y. 2000)). The

decision to grant or deny a bill of particulars is committed to the sound discretion of the trial

court. Fruchter, 104 F. Supp. 2d at 311 (quoting United States v. Panza, 750 F.2d 1141, 1148

(2d Cir. 1984)).

               A defendant cannot use a bill of particulars as an investigative tool or as a pre-

trial discovery device. See United States v. Pimentel, No. 99-CR-1104 (SJ), 2001 WL 185053,

at *4 (E.D.N.Y. Jan. 22, 2001) (citations omitted). Rule 7(f) also may not be used to limit the

government’s evidence at trial or flush out its prosecutorial theories or methods of proof in

advance of trial. See Shkreli, No. 15-CR-637, at 13 (collecting cases); see also United States v.

Sattar, 314 F. Supp. 2d 279, 318 (S.D.N.Y. 2004) (“The Government may not be compelled to

provide a bill of particulars disclosing the manner in which it will attempt to prove the charges,

the precise manner in which the defendant committed the crimes charged, or a preview of the

Government’s evidence or legal theories.”) (citation omitted).

               Thus, “courts have routinely held that the ‘wheres, whens and with whoms’ of a

charged offense are beyond the proper scope of a bill of particulars.” United States v. Shteyman,
                                                  5
Case 1:20-cr-00390-ENV Document 27 Filed 11/17/20 Page 7 of 19 PageID #: 234




No. 10-CR-347 (SJ), 2011 WL 2006291, at *5 (E.D.N.Y. May 23, 2011) (quoting United States

v. Rivera, No. 09-CR-619 (SJF), 2011 WL 1429125, at *8 (E.D.N.Y. Apr. 13, 2011)); see also

United States v. Trippe, 171 F. Supp. 2d 230, 240 (S.D.N.Y. 2001) (“demands for particular

information with respect to where, when, and with whom the Government will charge the

defendant with conspiring are routinely denied”) (collecting cases). “The ultimate test in

determining whether a bill of particulars is appropriate is whether the information is necessary,

not whether it is helpful to the defendant.” Rivera, 2011 WL 1429125, at *8 (emphasis added

and citations omitted).

               There are three reasons animating these restrictions on the use of bills of

particulars. First, the use of bills of particulars “is not comparable to discovery in civil [cases]

because of the nature of the issues, the danger of intimidation of witnesses, and the greater

danger of perjury and subornation of perjury.” United States v. Persico, 621 F. Supp. 842, 868

(S.D.N.Y. 1985) (internal quotation marks and citations omitted). Second, the government must

not be compelled “to give a preview of its evidence and legal theories lest the defendant tailor his

testimony to explain away the [g]overnment’s case.” United States v. Jimenez, 824 F. Supp.

351, 363 (S.D.N.Y. 1993) (citations omitted). Finally, the government should not be restricted

from “using proof it may develop as the trial approaches.” Id. (citation omitted).




                                                  6
Case 1:20-cr-00390-ENV Document 27 Filed 11/17/20 Page 8 of 19 PageID #: 235




                                          ARGUMENT

               The defendant seeks information that has either already been provided or to which

he is not entitled or both. 2 For ease of reference, below is a summary of the information he

seeks, and the government’s response:




       2
          The government reserves the right to timely notify the defendant of additional evidence
it intends to introduce at trial pursuant to Rule 404(b) of the Federal Rules of Evidence. In
addition, the investigation that led to the charges against the defendant is ongoing, and if the
government obtains additional evidence against the defendant, it reserves the right to produce it
in advance of trial.
                                                   7
Case 1:20-cr-00390-ENV Document 27 Filed 11/17/20 Page 9 of 19 PageID #: 236




Request   Information Sought                 Summary of Response

1         The dates of the earliest          The indictment alleges that the defendant
          statement or event upon which      participated in FCPA and money laundering
          the government intends to rely     conspiracies from approximately March 1, 2015
          to prove that the alleged          to July 10, 2020. (Ind. ¶¶ 1-3). The government
          conspiracies existed;              will also elicit evidence that Consultant #1 and
                                             Consultant #2 had a corrupt relationship with
                                             Ecuadorian Official #1 that had begun in at an
                                             earlier date with respect to a different energy
                                             trading company.
2         The identities of any and all      The complaint and indictment specifically
          unindicted co-conspirators;        mention co-conspirators including Intermediary,
                                             Consultant #1, Consultant #2, Ecuadorian
                                             Official #1 and Ecuadorian Official #2. On
                                             October 17, 2020, the government wrote to the
                                             defendant and provided the names of these co-
                                             conspirators.
3         The identities and government      As noted above, the government has provided
          roles, positions, or titles        the defendant with the actual identities of
          (including dates thereof) of any   Ecuadorian Official #1 and Ecuadorian Official
          and all “foreign officials” that   #2. In addition, the complaint describes the
          the government contends are        roles of Ecuadorian Official #1 and Ecuadorian
          “implicated in the alleged         Official #2 in the complaint at paragraph 13 and
          conspiracies;”                     14.
4         Any alleged statements or          The government describes the events
          events establishing when each      establishing when the defendant joined the
          member of the alleged              conspiracies, and the operation of the schemes,
          conspiracies, including the        in paragraphs 16 to 26 of the complaint. In
          defendant, joined the alleged      addition, the evidence provided to the defendant
          conspiracy, and the dates and      in discovery details further evidence in
          approximate times of their         furtherance of the conspiracy.
          statements;
5         Any alleged statements made or     Paragraphs 19-26 of the complaint outline the
          acts taken by the defendant “to    actions taken by the defendant and his co-
          unlawfully influence” the          conspirators to corruptly influence Ecuadorian
          foreign government;                government officials.




                                              8
Case 1:20-cr-00390-ENV Document 27 Filed 11/17/20 Page 10 of 19 PageID #: 237




6        Any alleged corrupt payments       As noted above, on October 26, 2020, the
         from Shell Company #1 or           government produced to the defendant
         Shell Company #2, or               approximately 10,000 pages of records provided
         Consulting Company and the         to the United States by Curaçao and Panama in
         dates of those payments;           response to Mutual Legal Assistance Treaty
                                            requests. These records reflect corrupt payments
                                            in furtherance of the charged conspiracies.
                                            Further, the government will produce records
                                            related to corrupt payments from the Consultants
                                            that were for the benefit of Ecuadorian Official
                                            #1 and Ecuadorian Official #2 in the coming
                                            weeks.
7        Any alleged corrupt payments       As noted above, on October 26, 2020, the
         from Shell Company #1 or           government produced to the defendant Curacao
         Shell Company #2 to                records establishing the corrupt payments from
         Consultant #1, Consultant #2 or    Shell Company #1 and Shell Company #2 to the
         Consulting Company for the         Consultants. The government will produce
         benefit of Ecuadorian officials,   records related to corrupt payments from the
         the dates and amounts of such      Consultants that were for the benefit of
         payments, the identity of the      Ecuadorian Official #1 and Ecuadorian Official
         alleged Ecuadorian officials to    #2 in the coming weeks.
         whom the payment was made;
8        Any alleged statements by the      The complaint alleges in paragraph 24 that in
         defendant to Consultant #1 or      late 2016, the defendant instructed Consultant #1
         Consultant #2 to use               that they would use Intermediary to hide the
         Intermediary to hide the source    source of payments made on behalf of Trading
         of payments made on behalf of      Company. The government will provide further
         Trading Company and the dates      detail in its 3500 material produced prior to trial
         and approximate times of such      regarding statements made by the defendant to
         statements;                        anticipated government witnesses.
9        Any alleged corrupt payments       Paragraph 18 of the complaint sets out the
         from Consultant #1, Consultant     amounts and approximate dates of the payments
         #2 or Consulting Company to        from Consultant #1 and Consultant #2 and
         Ecuadorian officials on behalf     companies they controlled that were paid to the
         of Trading Company, the dates      benefit of Ecuadorian Official #1 and to
         and amounts of such payments,      Ecuadorian Official #2.
         and the identity of the alleged
         Ecuadorian officials to whom
         payment was made;
10       Any alleged acts in furtherance    While not exhaustive, the government alleged
         of the alleged conspiracies and    overt acts in furtherance of the conspiracies, and
         the dates and approximate times    the alleged dates of those acts, in paragraph 2(a)-
         of such acts;                      (e) of the indictment, and paragraphs 31(a)-(g)
                                            of the complaint.

                                             9
Case 1:20-cr-00390-ENV Document 27 Filed 11/17/20 Page 11 of 19 PageID #: 238




11       Any alleged statements, events,      Paragraphs 16-31 of the complaint, and
         or communications that the           paragraphs 2(a)-(e) of the indictment summarize
         government contends prove that       statements, events and communications that the
         the alleged conspiracies existed,    government contends prove the charged
         including the date and time of,      conspiracies. In addition, the government has
         and participants in such             produced 33 recordings involving the defendant
         statements, events or                that are less than 10 hours in length and will
         communications;                      serve as proof at trial of the conspiracies. To
                                              make counsel’s review easier, on November 17,
                                              2020, the government produced a chart with the
                                              dates and participants for those 33 recordings.
12       The dates, times and                 The government has produced 33 recordings
         participants of recorded phone       involving the defendant, and, on November 17,
         calls or meetings involving the      2020, produced a chart with the dates and
         defendant;                           participants for those 33 recordings. .
13       The dates, times and                 As noted above, the government has produced
         participants of recorded phone       33 recordings involving the defendant, and, on
         calls or meetings involving the      November 17, 2020, produced a chart with the
         defendant and produced by the        dates and participants for those 33 recordings.
         government as DOJ-AV-
         000000001-33;
14       Any alleged statements by the        The government noted in paragraph 30 of the
         defendant regarding payments         complaint that during a recorded meeting on
         through the Intermediary to          March 5, 2020, the defendant said that he had
         “four or five others,” the           been in contact with the Intermediary regarding
         identities of the “others,” and      “four or five others” to fix schemes in other parts
         the dates and approximate times      of the continent. A copy of the March 5, 2020
         of such statements;                  recorded meeting has been produced to the
                                              defendant within bates range DOJ-AV-
                                              0000000013-DOJ-AV-0000000024.
15       Any alleged financial                Paragraph 18 sets out the amounts and
         transactions with, or payments       approximate date of the payments from
         to, “foreign officials,” including   Consultant #1 and Consultant #2 and companies
         the dates and amounts of any         they controlled that were paid for the benefit of
         such alleged payments;               Ecuadorian Official #1 and Ecuadorian Official
                                              #2.




                                              10
Case 1:20-cr-00390-ENV Document 27 Filed 11/17/20 Page 12 of 19 PageID #: 239




 16         Any entities that the defendant     The Shell Company referred to in paragraph 2(b)
            and other co-conspirators used      of the indictment is the same company referred
            to direct payments to alleged       to as “Shell Company #2” and identified in the
            foreign officials, and              government’s October 17, 2020 letter.
            specifically requesting             “Consulting Company” is also identified in the
            information regarding the           government’s October 17, 2020 letter. The bank
            “Shell Company” and                 and correspondent bank accounts referred to in
            “Consulting Company” referred       paragraph 2(e) of the indictment include EFG
            to in paragraph 2(b) of the         Bank, Cayman Islands; EFG Bank, SA; Bank of
            Indictment, the bank and            America, New York, New York; and Novo
            correspondent bank accounts         Banco, Portugal. In its October 17, 2020 letter,
            referred in paragraph 2(e) of the   the government identified the individuals and
            Indictment, and companies and       entities referred to in paragraphs 6 to 9 of the
            bank accounts that were used to     complaint, including the companies that were
            facilitate the payment of bribes    used to pay bribes to Ecuadorian government
            to Ecuadorian government            officials. Intermediary used SAI Bank in
            officials referred to in            Curaçao in conjunction with Shell Company #1
            paragraphs six to nine of the       and Shell Company #2, and those records were
            Complaint; and the bank             disclosed to the defendant on October 7, 2020.
            accounts referred to in             The bank accounts referred to in paragraphs 26
            paragraphs 26, 31(a)-(c) of the     and 31(a)-(c) of the complaint include SAI
            Complaint;                          Bank, Curaçao; EFG Bank Cayman Islands; St
                                                George’s Bank, Panama; Novo Bank, Portugal;
                                                JPMC London.
 17         Any alleged specific                The government alleges that the specified
            “violation[s] of the Ecuadorian     unlawful activity underlying the money
            Penal Code” involving “bribery      laundering conspiracy referred to as an offense
            of a public official.”              against a foreign nation involving bribery of a
                                                public official is Article 280 of the 2014
                                                Ecuadorian Penal Code.

               As the chart above makes clear, particularly at this early stage in the case, the

government has provided the defendant far more particulars about the charges against him than

he is entitled to receive. As set forth above, the charging documents in this case are specific—

the defendant has the benefit of a detailed complaint and several overt acts listed in an

indictment. Accordingly, this is not a case where the “‘charges in the indictment are so general

that they do not advise the defendant of the specific acts of which he is accused.’” United States




                                                 11
Case 1:20-cr-00390-ENV Document 27 Filed 11/17/20 Page 13 of 19 PageID #: 240




v. Dervishaj, No. 13-CR-668 (ENV), 2015 U.S. Dist. LEXIS 195158, at *17 (E.D.N.Y. May 29,

2015) (quoting United States v. Chen, 378 F.3d 151, 163 (2d Cir. 2004)).

               But even if the indictment (and the complaint) had been more general, the

defendant’s motion would still fail because, as is also set forth above, the information in the

charging documents was supplemented with discovery and with additional information provided

by the government in response to the defendant’s requests. See id. (noting that a bill of

particulars is not required “where the government has made sufficient disclosures concerning its

evidence and witnesses by other means” (quoting Chen, 378 F.3d at 163)); see also id. (noting

that “[i]n considering a defendant’s notice of the specific acts for which he is charged, the trial

courts must evaluate all the information it has received from the government and not merely by

information provided in an indictment. (internal quotation marks omitted)). Thus for example, in

Dervishaj, this Court denied a motion even where the indictment did “little more than track the

language of the underlying statutes” because an affidavit detailed the charges against the

defendant, which meant that the defendants “received more than adequate information to permit

each of them to identify, with requisite particularity, the nature of the charges pending against

them, to prepare for trial, to avoid surprise, and to determine whether to interpose a defense of

double jeopardy.” Id. at *18.

               Here, the defendant has a complaint and indictment that inform him of the charges

and that act as a roadmap he can use to navigate the early discovery that he has received in the

case. Even beyond that roadmap, the government has supplied additional detail in previous

letters and in this memorandum. Contrary to his assertion, the defendant has been advised of the

exact nature of the charges against him. He is not entitled to anything more. See, e.g., United

States v. Bonventre, 646 Fed. App’x 73, 79 (2d Cir. 2016) (summary order) (explaining that the
                                                 12
Case 1:20-cr-00390-ENV Document 27 Filed 11/17/20 Page 14 of 19 PageID #: 241




defendant was not entitled to “evidentiary detail” as to which investment adviser and broker-

dealer records were alleged to be false, why they were false, and how the defendant knew of

their falsity); see also United States v. Jabali, No. 01-CR-801 (SJ), 2003 WL 22170595, at *3

(E.D.N.Y. Sept. 12, 2003) (noting that “[r]equests for exact dates, places, and times in which

events occurred and the respective roles and manner of participation of others in such events

ignore the proper scope and function of a bill of particulars.”); United States v. Columbo, No.

04-CR-273 (NRB), 2006 WL 2012511, at *8 (S.D.N.Y. July 18, 2006) (denying bill of

particulars where the defendant was alleged to have “received kickback payments of at least

$90,000 . . . during the period between 1999 and 2002 in exchange for his approval of fraudulent

invoices”). Accordingly, the defendant is not entitled to a bill of particulars.

               In short, the defendant will not be surprised at trial. His motion is instead an

attempt to obtain information about the government’s investigation, a device for additional

discovery, and a further preview into potential legal theories—none of which he is entitled to at

this time. For instance, he acknowledges that he is aware of the identity of the co-conspirators

referenced in the charging documents, but wants to know the identities of other co-conspirators

and relevant entities. (ECF 25-1, Def. Br. 5 n.4). He does not explain why, despite the details

summarized above and known to him about the allegations and the evidence, this information is

“necessary” for him, rather than “just helpful.” United States v. Horge, No. 19-CR-96 (LTS),

2020 U.S. Dist. LEXIS 198523, at *8 (S.D.N.Y. Oct. 26, 2020) (“‘The important question is

whether the information sought is necessary, not whether it is helpful.’” (quoting United States v.

Facciolo, 753 F. Supp. 449, 451 (S.D.N.Y. 1990)). For that reason, in cases where sufficient

detail has been provided, courts have routinely denied requests for identities of unindicted co-

conspirators. See, e.g., id.; United States v. Torres, 901 F.2d 205, 233 (2d Cir. 1990) (affirming
                                                 13
Case 1:20-cr-00390-ENV Document 27 Filed 11/17/20 Page 15 of 19 PageID #: 242




denial of bill of particulars where defendant requested, among other things, identity of unindicted

co-conspirators).

               There is added reason to do so here: the government’s investigation into the

widespread corruption by the defendant and similarly situated defendants is ongoing. Revealing

the identities of potential unindicted co-conspirators, even though they have not been referenced

in the charging documents and before trial is even scheduled, would harm the government’s

investigation. In particular, some of the co-conspirators are located abroad or travel and, once

alerted to their potential exposure, may evade arrest. Cf. United States v. Shkreli, No. 15-CR-

637 (KAM), 2016 U.S. Dist. LEXIS 176245, at *17 (E.D.N.Y. Dec. 14, 2016) (applying a six-

factor test in determining whether the government should be required to reveal identities of

unindicted co-conspirators and finding that granting a bill of particulars far in advance of trial

not warranted, in part because of potential harm to the government’s investigation).

               In support of his request for the evidentiary detail and theories by which the

government will prove its case, the defendant cites a number of inapposite cases, most

prominently, United States v. Lino, No. 00-CR-632 (WHP), 2001 WL 8356, at *7 (S.D.N.Y. Jan.

21, 2001), United States v. Nachamie, 91 F. Supp. 2d 565, 576 (S.D.N.Y. 2000), and the Second

Circuit’s decision in United States v. Bortnovsky, 820 F.2d 572 (2d Cir. 1987) (Def. Br. at 3, 4,

6, 7, 8, 10, 15 and 16). In those cases, the courts expressed concern that the defendants had to

wade through substantial amounts of discovery without knowing which transactions or

statements were fraudulent or illegal and which the government would prove at trial. See

Bortnovsky, 820 F.2d at 574-75 (granting bill of particulars in complex fraud conspiracy case

with voluminous discovery because the government had alleged that the conspiracy involved

certain “fake” insurance claims using allegedly fraudulent documents that were submitted among
                                                 14
Case 1:20-cr-00390-ENV Document 27 Filed 11/17/20 Page 16 of 19 PageID #: 243




legitimate insurance claims that were also produced in discovery; the government was required

to identify which insurance claims were fake and fraudulent); Lino, 2001 WL 8356, at *7

(granting bill of particulars in part and ordering the government to identify specific bribes where

indictment provided sparse details and evidence included over 1100 hours of recorded

conversations and to provide particulars regarding an investment characterized only as a

“fraudulent investment product”); Nachamie, 91 F. Supp. 2d at 576 (ordering the government to

identify which of the 2,000 Medicare claims it intended to prove were fraudulent).

               Unlike the defendants in Lino, Nachamie and Bortnovsky, as explained above, the

defendant will not be at a loss in deciphering the allegations. He need not guess what conduct he

is alleged to have participated in—the government has clearly set forth that the defendant is

charged with participating in a conspiracy to pay bribes to Ecuadorian government officials to

win business for Trading Company. Cf. Lino, 2001 WL 8356, at *7 (noting that the

government’s disclosures about alleged bribes contained “sparse details”); Bortnovsky, 820 F.3d

at 574-75 (holding that the defense was considered by not receiving dates of critical events and

identifies of purported fraudulent documents, which effectively “shifted . . . the burden of proof”

onto the defendants). He is also charged with a money laundering conspiracy for causing those

payments to be made from funds sent into and out of the United States from his employer,

Trading Company, to Intermediary, then to Consultant #1 and Consultant #2, and then, finally, to

the bribed Ecuadorian officials (the identities of each of whom he knows).

               Furthermore, in this case, the government alleges that every payment that the

defendant and his co-conspirators caused the Curaçao-based Intermediary to make to Consultant

#1 and Consultant #2 was corrupt and in furtherance of the bribery and money laundering

conspiracies. The defendant therefore need not weed through voluminous discovery in an effort
                                                15
Case 1:20-cr-00390-ENV Document 27 Filed 11/17/20 Page 17 of 19 PageID #: 244




to determine which payment was connected to an unlawful scheme and which was lawful. Cf.

Nachamie, 91. F. Supp. 2d at 571 (criticizing the government for producing “over 200,000 pieces

of paper in hundreds of boxes and files, relating to 2,000 Medicare claims” but refusing to

inform the “defendants which of these claims were false and in what way they were false”);

Lino, 2001 WL 8356, at *6 (collecting authority in which courts required the government to

identify the particular statements it alleged were false). And unlike in Lino, 2001 WL 8356, at

*2, the 33 recorded conversations and meetings involving the defendant that have already been

turned over to him in discovery span about ten hours, rather than the 1,100 hours of recorded

conversations in Lino. See also Bortnovsky, 820 F.2d at 575 (observing that the government

does not “fulfill its obligation merely by providing mountains of documents to defense counsel

who were left unguided as to which documents would be proven falsified or which of some

fifteen burglaries would be demonstrated to be staged”). The defendant’s counsel can review the

recorded conversations at issue here.

               Finally, defendant’s argument that the Coronavirus pandemic makes “the need for

more-particularized allegations especially serious” (Def. Br. at 17-18) is equally unavailing.

While the Coronavirus pandemic has made travel to and from certain states difficult, defendant

has failed to demonstrate how travel restrictions imposed as a result of the pandemic have

created a particularized need for a specific piece of information set forth in his motion. See

United States v. Shkreli, No. 15-CR-637, at 11 (KAM), 2016 WL 8711065, at *4 (explaining

that information sought must be necessary and that not receiving it would prejudice the

defendant).




                                                16
Case 1:20-cr-00390-ENV Document 27 Filed 11/17/20 Page 18 of 19 PageID #: 245




                                         CONCLUSION

               Through the complaint, indictment and information disclosed in discovery, the

defendant has been sufficiently informed of the nature of the charges against him and his own

alleged conduct; he is not entitled to the “evidentiary detail” he seeks through his motion. As a

result, and for the reasons set forth above, the government respectfully submits that the

defendant’s motion is without merit and should be denied.

Dated: Brooklyn, New York
       November 17, 2020
                                                     Respectfully submitted,

                                                     SETH D. DUCHARME
                                                     Acting United States Attorney

                                              By:              /s/
                                                     Mark E. Bini
                                                     Andrey Spektor
                                                     Assistant U.S. Attorneys
                                                     (718) 254-8761 (Bini)

                                                     DANIEL S. KAHN
                                                     Acting Chief, Fraud Section
                                                     Criminal Division
                                                     U.S. Dept. of Justice

                                              By:                /s/
                                                     Derek Ettinger
                                                     Jonathan Robell
                                                     Clayton Solomon
                                                     Trial Attorneys
                                                     (202) 616-3504


                                                     DEBORAH L. CONNOR
                                                     Chief, Money Laundering & Asset Recovery Section
                                                     Criminal Division
                                                     U.S. Department of Justice

                                              By:               /s/
                                                     Ann Brickley
                                                17
Case 1:20-cr-00390-ENV Document 27 Filed 11/17/20 Page 19 of 19 PageID #: 246




                                             Adam Schwartz
                                             Trial Attorneys
                                             (202) 598-2345

cc:   Alex Spiro, Esq. (by ECF)
      Richard C. Smith, Esq. (by ECF)




                                        18
